DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (2/24/2021) amended claims 1, 3 and 9 and canceled claims 2, 5 and 8. 
Amended claims 1 and 9 overcome prior rejections under 35 USC 112, hereby withdrawn. 
Canceled claims 2, 5 and 8 render moot prior objections/rejections, hereby withdrawn. 
Claims 1, 3, 4, 6, 7 and 9 are currently pending in this final action.

Response to Arguments
Applicant arguments (2/24/2021) with respect to rejection of claims 1, 3, 4, 6, 7 and 9 over prior art have been considered and are not found persuasive. As claims were amended, prior art is applied below.    
Applicant arguments (2/24/2021, pgs 7, 8) with respect to rejection of claims 1, 3, 4, 6, 7 and 9 under 35 USC 101 have been considered and are not found persuasive.  Examiner notes that an abstract idea that fits the grouping of certain methods of organizing human activity has been identified.  The claim limitations recite a process to engage in a commercial interaction wherein a user’s earned rewards are used to pay for 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Following amendments to claim 1 are not supported:
   a seller database stored in said data structures in said memory that includes a plurality of product records associated with a plurality of registered sellers;

said registered consumer, said chain of buyer referral data including a referrer of said registered buyer, a referrer of said referrer of said registered buyer; and so on;
  distribute a predetermined amount of said reward portion to said registered consumer
and to respective referrers of said registered consumers
    A review of the specification fails to find support for this amended language. 
This constitutes introduction of new matter.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the original disclosure of the invention. If applicant believes support is indeed provided in the original disclosure, the Examiner respectfully requests that applicant identify exactly where that support can be found, per requirements stated in MPEP §2163.06.  
   The amended/added limitations that are not supported are required to be cancelled in the reply to this office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   The following claims are rendered indefinite:
1 contains the trademark/trade name Evoshare.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite.
      Dependent claims 3, 4 and 6 are similarly rejected because they do not cure the deficiencies of claim 1.
Claim 3 is further rejected because “the rewards entity program” lacks sufficient antecedent basis in the claims       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a computer system (claims 1, 3, 4, 6) and a method (claims 7, 9). Then, we proceed to Step 2A, Prong 1.
Step 2A, Prong 1
   Claim 1 recites a system for directing earned rewards from a third party rewards program to an insurance provider on behalf of a member of the rewards program, said system comprising:
A)   a computer server having a processor connected to a wide area network and that provides a user interface to the network;
B)  a non-volatile memory in said computer server in data communication with said processor and configured to store programming and data structures; 
C)  said rewards program is the EvoShare buy-sell system that gives cash-back to its members as a result of spending at predetermined vendors; 
D)  a seller database stored in said data structures in said memory that includes a plurality of product records associated with a plurality of registered sellers; 
E)  a consumer database stored in said memory that includes a plurality of consumer 
records;
F)  programming in said memory that, when executed by said processor, causes said
processor to:
F1)  receive purchase data from a registered consumer, said purchase data being indicative of an identity of said registered consumer and selection of a product offer by a
respective registered seller:
F2)  determine from said consumer database a chain of buyer referral data associated with said registered consumer, said chain of buyer referral data including a referrer
registered buyer, a referrer of said referrer of said registered buyer; and so on;
F3)  calculate from said purchase data a reward portion to be distributed as rewards;
F4)  distribute a predetermined amount of said reward portion to said registered consumer and to respective referrers of said registered consumers; 
G)  programming in said memory that, when executed by said processor, causes said processor to:
G1)     determine if the member is a member of the rewards program and, if so, calculate a reward amount equal to at least a portion of rewards attributed to the member according to terms of the rewards program; 
G2)   determine if the member has an insurance policy subject to life insurance coverage and, if so, direct a monetary payment in an amount equal to said calculated reward, amount to an insurance provider associated with said insurance policy of the member;
G3)   direct said monetary payment to an escrow account associated with the rewards
program and which has predetermined instructions to direct said monetary payment to said insurance provider.

   Under a broadest reasonable interpretation, these claim limitations, as a whole, excluding the italicized language, correspond to certain methods of organizing human activity in that commercial interaction is recited. The limitations considered together- (limitations C, F1-F4, G1 (calculate), G2(direct), G3) -  recite an abstract idea -  directing a payment to an insurance provider using the value of the user’s earned reward.  The mere nominal recitation of generic computer components (portions of the italicized language) does not restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea.  (Step 2A: Yes)
Step 2A Prong 2
    The recited abstract idea is not integrated into a practical application.  The claim recites additional elements – A, B, D, E, F and G – the computer components to perform the abstract idea. The additional elements are recited at a high-level of generality (e.g., see specification, pages 4 and 5(first paragraph)) such that these devices are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).
  Further, the abstract idea is not integrated into a practical application because the portion of limitations – (G1) determining if the member is a member of the rewards program and (G2) determining if the member has an insurance policy …-  recite additional elements that are insignificant extra-solution activity to the abstract idea –i.e., data gathering.  This  activity is incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and does not impose any meaningful limits on practicing the abstract idea.   Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).   

Step 2B
     Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - A, B, D, E, F and G – are used to perform the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).   
    Further, under step 2B, a conclusion that an additional limitation is insignificant extra-solution activity in step 2A is re-evaluated in step 2B.  The “determining” limitations – (G1) determining if the member is a member of the rewards program and (G2) determining if the member has an insurance policy indicative of variable life insurance coverage - were considered to be insignificant extra-solution activity, i.e., data gathering -  and thus are re-evaluated in step 2B to determine if the limitation is more than what is well understood, routine, conventional activity in the field.  Court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g) show activity that courts have found to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (e.g., TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 (gathering and analyzing information using conventional techniques and displaying the result,); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (gathering statistics).  Accordingly, a conclusion that the recited limitations regarding “determining” (data gathering) are well understood, routine, conventional activity is supported under Berkheimer Option 2. (Step 2B: NO)
   For these reasons, the claim lacks an inventive concept and therefore is ineligible under 35 USC 101. 
   Independent method claim 7 recites limitations similar to limitations G1-G3 of claim 1, for which arguments from claim 1 relative to these limitations are applicable.  Claim 7 differs in that no additional computer elements are recited.   
    Dependent claims 4 and 6 and claim 9 further describe the abstract idea present in claims 1 and 7 respectively, and are therefore abstract in nature and not patent eligible.  These claims do not include any additional limitations that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
  Dependent claim 3 recites an additional element – a database – used to store data. This additional element, individually or in combination amounts to no more than merely using this computer component as a tool to implement the abstract idea. They do not meaningfully apply the abstract idea because it is simply being used as a tool to implement (“apply it”) the abstract idea (See e.g., MPEP §2106.05(f)).
   For the reasons presented above, the claims 1, 3, 4, 6, 7 and 9 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. 2002/0174011) and further in view of Gonzales (U.S. 2013/0110599) and further in view of Fung et al. (U.S. 2007/0192178).   
   Re claim 1: Sanchez shows a system for directing earned rewards from a third party rewards program to a provider on behalf of a member of the rewards program, said system comprising:  
     a computer server having a processor connected to a wide area network and that provides a user interface to the network 
(paras 16, 45, 51, 52- servers in communication with consumers, databases to implement the reward program, program modules and user interface); 
          a non-volatile memory in said computer server in data communication with said processor and configured to store programming and data structures
(paras 16, 45, 51,52- servers in communication with consumers, databases to implement the reward program, program modules and user interface);   
         wherein said rewards program is the EvoShare buy-sell system that gives cash-back to its members as a result of spending at predetermined vendors
(paras 2, 3, 16, 17, where rewards program gives cash back as result of spending  at partners, which reads on EvoShare);  
          a consumer database stored in said memory that includes a plurality of consumer records (para 16, 52, 55, database storing consumer data or member profile database);
      programming in said memory that, when executed by said processor, causes said processor to: 
              receive purchase data from a registered consumer, said purchase data being indicative of an identity of said registered consumer and selection of a product offer by a respective registered seller (paras 17, 18, 19);
              determine if the member is a member of the rewards program, and if so calculate a reward amount equal to at least a portion of rewards attributed to the member according to terms of the rewards program (Sanchez 18, 19). 

   Sanchez does not show but Gonzales shows 
     a seller database stored in said data structures in said memory that includes a plurality of product records associated with a plurality of registered sellers (paras 11, 37); 
  programming in said memory that, when executed by said processor, causes said processor to:
     determine from said consumer database a chain of buyer referral data associated with said registered consumer, said chain of buyer referral data including a referrer of said registered buyer, a referrer of said referrer of said registered buyer; and so on
(para 15);     
     calculate from said purchase data a reward portion to be distributed as rewards; distribute a predetermined amount of said reward portion to said registered consumer and to respective referrers of said registered consumers (abstract, para 15 (first three sentences), 16(first sentence) and the example provided in para 21, showing the premise that referrers are tracked and portion of reward determined and provided to them).
   Sanchez and Gonzales shows administering of rewards programs.    It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated in Sanchez the portion of Gonzales that provides rewards to referrers as incentive to encourage buying activity (Gonzales para 23).

   Sanchez and Gonzales do not show but Fung shows programming in said memory that, when executed by said processor, causes said processor to:
      determine if the member has an insurance policy subject to life insurance coverage (paras 47, 48, 125(final sentence), evaluating instruction for automatic execution) and, if so,
   direct a monetary payment in an amount equal to said calculated reward amount to an insurance provider associated with said insurance policy of the member (para 125); 
   direct said monetary payment to an escrow account associated with the rewards program and which has predetermined instructions to direct said monetary payment to said insurance provider
(para 125 (final sentence), fig 1 showing member rewards account  (stored on server, 18 on fig 1) and standing instruction to deduct amount of rewards and credit a different account (insurance premium payable account)).
   Sanchez, Gonzales and Fung each show aspects of administering of rewards programs.    It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Sanchez and Gonzales the portion of Fung that shows a user using his rewards to credit another account, rather than holding them or merely purchasing an item, that provides an opportunity to pay down other user debt (Fung para 125). 
    Re claim 3: Sanchez further shows a member database stored in said memory and in data communication with said processor and having a unique member identification number, member address, and member banking data associated with each member of the rewards entity program (paras 16, 17, 52, 55, showing a member database for members of a loyalty program where the database stores member name, address, password, email address, credit card information, service account number, etc.). 
    Re claim 4: Fung further shows wherein said programming, when executed by said processor, causes said processor to repeat, according to a predetermined time regularity, the steps of calculating the amount of rewards attributable to the member and directing a monetary payment to said insurance company associated with said insurance policy of the member (para 125, showing recurrent transfer of rewards inclusive of for insurance premium payable account, where an amount available for transfer must inherently be determined before a transfer is made). 
    As the combination of Sanchez, Gonzales and Fung show a user earning rewards that can be used to pay for insurance, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to repeatedly determine reward as shown in Fung to ensure the user is being provided benefits he has earned.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Gonzales and further in view of Fung and further in view of Ogilvie (U.S. 6,631,358).
   Re claim 6:  Sanchez in view of Gonzales and further in view of Fung shows the system as in claim 1. 
   Sanchez, Gonzales and Fung do not expressly show but Ogilvie shows wherein said insurance policy associated with the member is taken from a group comprising, simple variable term life insurance, minimum term life insurance with a variable option, regular term life insurance with variable payments, and variable cash-value whole life insurance (cash back reward applied to variable life insurance (c1:56-65)).   
    The combination of Sanchez, Gonzales and Fung shows rewards program based on purchases that can be used for insurance payments.  Ogilvie shows a similar program with a specifically identified type of insurance.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have extended the combination of Sanchez, Gonzales and Fung that identifies insurance as a use for rewards, to include as shown in Ogilvie, a specific type of insurance, as a provider of the service may choose to designate.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Sanchez and further in view of Ogilvie.
    Re claim 7:   Fung shows a method for directing earned rewards from a third party rewards program to an insurance provider on behalf of a member of the rewards program, said method comprising:
         determining if the member has an insurance policy indicative of life insurance coverage (paras 47, 125, evaluating instruction for automatic execution) and, if so,
        directing a monetary payment in an amount equal to said calculated reward amount to an insurance provider associated with said insurance policy of the member (para 125). 
     Fung does not expressly show but Sanchez shows determining if the member is a member of the rewards program, and if so calculating a reward amount equal to at least a portion of rewards attributed to the member according to terms of the rewards program (Sanchez 18, 19, identify consumer as member of rewards program with credit card, frequent shopper card, etc. and provide reward).
   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the disclosure of Fung that shows a consumer using token that identifies him by the alternative forms of identification as shown in Sanchez to ensure the consumer is a verified member of a rewards program to utilize its benefits. 
   Fung and Sanchez do not expressly show variable life insurance coverage policy. Ogilvie shows cash back reward applied to variable life insurance (c1:56-65).   
    Fung in view of Sanchez shows rewards program based on purchases that can be used for insurance payments.  Ogilvie shows a similar program with a specifically identified type of insurance.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have extended the disclosure of Fung and Sanchez that identifies insurance as a use for rewards, to include as shown in Ogilvie, a specific type of insurance, as a provider of the service may choose to designate. 
      Re claim 9:  Fung in view of Sanchez and further in view of Ogilvie shows the method of claim 7.  Fung further shows wherein said rewards program is operable to make payments to insurance providers of its members using the member’s own rewards (para 125, showing recurrent transfer of rewards inclusive of for insurance premium payable account). 
        
Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693